798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James SAUNDERS, Petitioner-Appellant,v.E.P.  PERINI, Supt., Respondent-Appellee.
No. 85-3750.
United States Court of Appeals, Sixth Circuit.
July 7, 1986.

Before KRUPANSKY and BOGGS, Circuit Judges, and PORTER, Senior District Judge.*
PER CURIAM.


1
Petitioner James Saunders Appealed from the judgment of the district court denying his petition for a writ of habeas corpus pursuant to 28 U.S.C, Sec. 2254.


2
On June 22, 1982, the Grand Jury of Cuyahoga County, Ohio returned a four count indictment charging Saunders with one count of aggravated robbery, one count of kidnapping and two counts of rape.  At trial, the prosecution established beyond a reasonable doubt that, on May 16, 1982, an armed assailant accosted a Cleveland woman in her garage and forced her to stop her automobile in front of a nearby house where Saunders entered the vehicle.  Saunders thereupon drove the vehicle to a secluded area and threatened the victim with a revolver while his accomplice forcibly raped her.  Subsequent to the rape, the original assailant held the weapon while Saunders forced her to engage in oral sex with him.  After the assailants had completed their savagery, they removed ten dollars from the victim's purse and threw the victim out of the vehicle.


3
The jury returned a guilty verdict as to each of the offenses charged, whereupon the trial court dismissed the kidnapping count as an allied offense under O.R.C.  Sec.   2941.25.  Saunders --was sentenced to consecutive penitentiary terms of five to twenty-five years on each of the remaining counts.


4
After Saunders' conviction was affirmed by the Ohio Court of Appeals, the Ohio Supreme Court denied Saunders' motion for leave to appeal, finding that he had failed to raise a substantial constitutional issue.  Thereafter, Saunders filed this petition for a writ of habeas corpus in federal district court.  The district court denied the writ and this appeal followed.


5
Upon consideration of the record as presented together with the briefs and oral arguments of counsel, the judgment of the district court is AFFIRMED for the reasons articulated in the report and recommendation of the magistrate as adopted by the district court as its judgment.



*
 Hon..John Porter, Senior District Judge, United States District Court for the Southern District of Ohio, sitting by designation